

115 HR 3586 IH: Occupational Safety and Health Administration Inspection Integrity Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3586IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Ferguson (for himself and Mr. Byrne) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Occupational Safety and Health Act of 1970 with respect to labor organization
			 representation during physical inspections of workplaces.
	
 1.Short titleThis Act may be cited as the Occupational Safety and Health Administration Inspection Integrity Act. 2.Limitation on labor organization representation of employees in physical inspection of the workplaceSection 8(e) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 657(e)) is amended by inserting after the first sentence the following: An individual who is not an employee and does not represent the employees as described in section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)), may not serve as a representative of the employees for the purpose of accompanying the Secretary or his authorized representative during such a physical inspection..
		